PER CURIAM.
The sole issue before us, as correctly stated in plaintiffs petition for a writ of certiorari, is: Did the Court of Appeals err in reversing the trial court’s award of post-judgment interest on the punitive damages awarded by the jury? Under the authority of Custom Molders, Inc. v. American Yard Prods., Inc., 342 N.C. 133, 463 S.E.2d 199 (1995), we hold that the Court of Appeals did err in so holding. Accordingly, the decision of the Court of Appeals on that issue is reversed, and the case is remanded to that court for further remand to the Superior Court, Mecklenburg County, for reinstatement of the provision for interest on the award of punitive damages.
REVERSED AND REMANDED.